EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 1-6 and 18-22 are allowed. The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-6 and 18-20, the claims are allowed for the reasons set forth in the interview summary mailed August 12, 2022 and Applicant’s remarks on page 5 of the reply filed August 11, 2022. The prior art fails to fairly show or suggest, alone or in combination, a clamp assembly comprising all the limitations of independent claim 1.
Regarding claim 21, Applicant’s arguments set forth on page 6 of the reply are persuasive. The prior art fails to fairly show or suggest, alone or in combination, a clamp assembly comprising all the limitations of independent claim 21.
Regarding claims 22, the claims are allowed for the reasons set forth in the interview summary mailed August 12, 2022 and Applicant’s remarks on page 6 of the reply filed August 11, 2022. The prior art fails to fairly show or suggest, alone or in combination, a clamp assembly comprising all the limitations of independent claim 22.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art set forth in the attached Notice of References Cited (PTO-892) made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Josh Skroupa whose telephone number is (571)270-3220. The examiner can normally be reached M-F 7:30 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Josh Skroupa/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        August 23, 2022